DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the absence of arguments/comments with respect to the references/rejection on record, the previous rejection is maintained and modified with respect to the claim amendment regarding a “method of using a rotary imaging system”. 
With respect to the Li reference,  it teaches OCT imaging by rotating the imaging catheter and achieving a spiral scanning pattern by pulling back the OCT catheter while it is being rotated where the rotation, pull back and data acquisition are controlled and synchronized by software for the spiral 3D imaging [0078].  
With respect to the Spencer reference, it teaches of synchronizing plurality of image frames with rotational position signal where image frames from one rotational scan is synchronized with another rotational scan and overlaying the two separate images or image frames representing the image frames corresponding to two different rotational signals [0129].  
With respect to the Tearney reference, it teaches that the rotary motor 1820 controlled by rotary motor controller 1840 and pullback motor 1830 controlled by pullback motor controller 1850 where encoder signals associated with motor 1820, 1830 can be recorded when a line of imaging data 1800 or image frame is acquired with rotational position signal [0128] which therefore suggests synchronization of the image frames with the rotational signals to allow precise beam position to be associated with each line or frame of data [0128, Tearney].  
The combination of the references therefore teaches of a method of imaging a sample using an OCT based imaging system by synchronizing plurality of rotational position signals with plurality of 
In view of the amendments made to claims 1-16 where the “rotary imaging system” being  modified to “method of imaging a sample”, the current method claims are essentially a duplicate and encompass identical scope as previous patented claims 7-12 of 10,092,189.  Therefore, a statutory double-patenting rejection is set forth below with respect to the patented claims 7-12. 
Additionally, in view of the patented method claims 1-6 from ‘189, a non-statutory double patenting rejection is set forth below in view of the modification of the system claims to method claims in the current application.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,092,189. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,092,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are also directed to method of imaging a sample using a rotary imaging system with the method comprising generating a rotational position signal or a plurality of rotational position signals with each rotational position signal corresponding to one frame of the plurality of frames and synchronizing each frame to the corresponding rotational position signal and wherein the rotational position signal is based on a known position of the FORJ such that acquisition of the image data is synchronized to the known position of the FORJ.  The patented claims teaches of synchronizing acquisition of each frame to the corresponding rotational position signal and is therefore an obvious variation of the current application claim directed to “synchronizing acquisition of a first one of plurality of image frames with a first one of the rotational position signals and synchronizing acquisition of a second one of the plurality of image frames with a second one of the rotational position signals” to effectively track angular changes to calculate rotational speed an detect locations of features and provide measurements of angular orientation.  

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20090323076) in view of Spencer et al. (20110021926) and further in view of Tearney et al. (20130100455. Li et al. teach a method of using a system of imaging a sample using a rotary imaging .  
Li et al. do not explicitly teach of the rotational position signal being based on a known position of the rotating joint.  In a similar field of endeavor Spencer et al. teach of a catheter-based OCT method and system utilizing optical fiber including rotating the catheter from a proximal region to rotate the OCT sensor at the distal portion while acquiring OCT images using the OCT sensor and determining the rotational lag for the OCT sensor or rotational position signal based on known position of the rotating joint at the distal portion and providing one or more OCT images corrected for rotational lag or such that the image data is synchronized to the known position of the rotating joint [0037].   Spencer et al. therefore teach of synchronizing rotational signal to image acquisition [0114].  Spencer et al. teach of overlaying or synchronizing the rotating joint position signal to the image data by taking rotational scans in different directions at the same physical location and then overlaying the two images [0129].  Spencer et al. teach of the known positions of the rotating joint being 0 degrees and rotation 360 degrees in a 
The previous references do not explicitly teach of the synchronization of each image frame to the rotational position signal. In a similar field of endeavor Tearney et al. teach of an OCT based imaging method using a system where each image data or image frame acquisition is synchronized with rotational positioning signals or configured to record a beam position while acquiring imaging data 1800 [0128].  Tearney et al. teach of acquiring about 30 frames/ second [0095].  Tearney et al. specifically teach that the rotary motor 1820 controlled by rotary motor controller 1840 and pullback motor 1830 controlled by pullback motor controller 1850 where encoder signals associated with motor 1820, 1830 can be recorded when a line of imaging data 1800 or image frame is acquired with rotational position signal [0128]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tearney et al. to modify the previous references to allow a precise beam position to be associated with each line of data [0128, Tearney].
Claim Objections
15.	Claim 1 is objected to because of the following informalities:  line 1, “imagining” should be corrected to “imaging”.  Appropriate correction is required.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793